 1

 2                          UNITED STATES DISTRICT COURT

 3                                 DISTRICT OF NEVADA

 4

 5 JERRY BROWN,                                 Case No. 3:19-cv-00258-LRH-WGC

 6        Petitioner,
                                                ORDER GRANTING MOTION
 7         v.                                   FOR EXTENSION OF TIME
                                                (ECF NO. 20)
 8
     RENEE BAKER, et al.,
 9
          Respondents.
10

11

12        In this habeas corpus action, the petitioner, Jerry Brown, represented by

13 appointed counsel, filed an amended habeas petition on July 11, 2019 (ECF No. 13).

14 In an order entered July 18, 2019 (ECF No. 17), the Court granted Brown leave of court

15 to file a second amended petition, and the Court set a due date of September 12, 2019,

16 for the second amended petition. Upon a motion by Brown, the Court extended that

17 deadline by 90 days, to December 11, 2019 (ECF No. 19).

18        On December 11, 2019, Brown filed a motion for extension of time (ECF No. 20),

19 requesting a second extension of time, of 61 days, to Monday, February 10, 2020, to file

20 his second amended petition. Brown’s counsel states that the extension of time is

21 necessary in order to investigate Brown’s claims, and because of counsel’s obligations

22 in other cases. The respondents do not oppose the motion for extension of time.

23 ///
 1           The Court finds that Brown’s motion for extension of time is made in good faith

 2 and not solely for the purpose of delay, and that there is good cause for the extension of

 3 time requested.

 4           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

 5 (ECF No. 20) is GRANTED. Petitioner will have until and including February 10, 2020,

 6 to file his second amended habeas petition.

 7           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 8 proceedings set forth in the order entered June 14, 2019 (ECF No. 12) will remain in

 9 effect.

10

11           DATED this 11th day of December, 2019.

12

13
                                               LARRY R. HICKS
14                                             UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23



                                                 2
